Exhibit 32 Section1350 Certifications Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 (Subsections (a)and (b)of Section1350, Chapter 63 of Title 18, United States Code) Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of Section 1350, Chapter 63 of Title 18, United States Code), each of the undersigned officers of Kindred Healthcare, Inc., a Delaware corporation (the “Company”), does hereby certify, to such officer's knowledge, that: The Annual Report on Form 10-K for the year ended December 31, 2015 (the “Form 10-K”) of the Company fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and information contained in the Form10-K fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: February 29, 2016 /s/ Benjamin A. Breier Benjamin A. Breier President and Chief Executive Officer Date: February 29, 2016 /s/ Stephen D. Farber Stephen D. Farber Executive Vice President, Chief Financial Officer
